DETAILED ACTION
The amendment filed on  03/25/2022 has been received.  The Information Disclosure Statement filed on 02/15/2022 has been considered on the merits.
In view of the amendment claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: In addition to the statement of reasons for allowance in the Office Action dated 01/26/2022, the prior art of record fails to teach or suggest a method of operating a memory device, the method comprising: receiving a mode change request from a controller: changing an operation mode of the memory device in response to the mode change request; receiving an internal operation request in the changed operation mode; and performing an operation on data output from at least two activated banks of the memory device in response to the internal operation request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/02/2022

/SON L MAI/Primary Examiner, Art Unit 2827